Case 9:20-md-02924-RLR Document 2941 Entered on FLSD Docket 03/04/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                       MDL NO. 2924
   PRODUCTS LIABILITY                                                                20-MD-2924
   LITIGATION

                                                          JUDGE ROBIN L. ROSENBERG
                                                 MAGISTRATE JUDGE BRUCE E. REINHART

   ___________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES


      PLAINTIFFS’ UNOPPOSED MOTION TO FILE UNDER SEAL UNREDACTED
     VERSION OF EXHIBITS SUBMITTED IN CONJUNCTION WITH PLAINTIFFS’
    DISCOVERY DISPUTE SUBMISSION PER PTO 32 FOR MARCH 2, 2021 HEARING

            Plaintiffs respectfully request entry of an Order, pursuant to Southern District of Florida

   Local Rule 5.4(b), authorizing the filing under seal of an unredacted version of the exhibits

   accompanying their March 1, 2021 Discovery Dispute submission to the Court pursuant to PTO

   32.

            Per this Court’s request during the March 2, 2021 discovery hearing before Magistrate

   Judge Reinhart, Plaintiffs are to file on the docket copies of Plaintiffs’ Opposition to the Generic

   Defendants’ Motions for Protective Orders and accompanying materials submitted pursuant to the

   Court on March 1, 2021 pursuant to PTO 32.             Plaintiffs’ submitted, in support of their

   memorandum, certain materials produced during discovery, much of which various Defendants

   have designated as “Highly Confidential” or “Highly Confidential Information—Attorneys’ Eyes

   Only.”

            The Protective Order entered in this MDL requires that materials designated as

   Confidential Information or Highly Confidential Information be filed with the Court under seal, in
Case 9:20-md-02924-RLR Document 2941 Entered on FLSD Docket 03/04/2021 Page 2 of 4




   accordance with Local Rules for the Southern District of Florida. [DE 780 at 15]. Therefore,

   Plaintiffs respectfully request entry of an Order authorizing the filing of the unredacted version of

   these exhibits under seal.

           Pursuant to Southern District of Florida Local Rule 5.4(b)(1), Plaintiffs request that the

   unredacted version of these exhibits be sealed until entry of an Order overruling the designation

   of materials referenced therein as Confidential Information or Highly Confidential Information or

   the duration of this litigation, whichever occurs first. See S.D. Fla. L.R. 5.4(b)(1).

           Pursuant to Local Rule 7.1, prior to filing this motion, undersigned counsel certify that they

   conferred with Generic Defendants’ Liaison Counsel in a good faith effort to resolve by agreement

   the issues to be raised in the motion, and have been authorized to represent that Defendants do not

   oppose the relief sought herein.

           WHEREFORE, Plaintiffs respectfully request entry of an Order authorizing Plaintiffs to

   file under seal the unredacted exhibits accompanying Plaintiffs March 1, 2021 PTO 32 submission

   to the Court. A proposed Order is attached.



   Dated: March 4, 2021                               Respectfully submitted,

   /s/ Tracy A. Finken                                By: /s/ Robert C. Gilbert
   Tracy A. Finken                                    Robert C. Gilbert, FBN 561861
   Email: tfinken@anapolweiss.com                     Email: gilbert@kolawyers.com
   ANAPOL WEISS                                       KOPELOWITZ OSTROW FERGUSON
   One Logan Square                                   WEISELBERG GILBERT
   130 North 18th Street, Suite 1600                  2800 Ponce de Leon Boulevard, Suite 1100
   Philadelphia, PA 19103                             Coral Gables, FL 33134
   Tel: (215) 735-1130                                Tel: (305) 384-7270
Case 9:20-md-02924-RLR Document 2941 Entered on FLSD Docket 03/04/2021 Page 3 of 4




   /s/ Michael L. McGlamry               /s/ Adam Pulaski
   Michael L. McGlamry                   Adam Pulaski
   Email: efile@pmkm.com                 Email: adam@pulaskilawfirm.com
   POPE McGLAMRY, P.C.                   PULASKI KHERKHER, PLLC
   3391 Peachtree Road NE, Suite 300     2925 Richmond Avenue, Suite 1725
   Atlanta, GA 30326                     Houston, TX 77098
   Tel: (404) 523-7706                   Tel: (713) 664-4555

                                         Plaintiffs’ Co-Lead Counsel
Case 9:20-md-02924-RLR Document 2941 Entered on FLSD Docket 03/04/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 4, 2021, I electronically filed the foregoing document with

   the Clerk of the Court using CM/ECF and that the foregoing document is being served on all

   counsel of record or parties registered to receive CM/ECF Electronic Filings.


                                                              /s/ Michael McGlamry
                                                              Michael L. McGlamry
